 REPUBLICAVIATION CORP.569CONCLUSIONS OF LAW1.Baird-Ward PrintingCo., Inc.,is engaged in commerce within the meaning ofSection 2 (6) and(7) of the Act.,2.NashvillePrinting Pressmen& Assistants' Union No. 37,International PrintingPressmen & Assistants'Union of North America, AFL, at thetime of the filing ofthe charge and complaint herein was a labor organization within the meaning of Sec-tion2 (5) of the Act.3.The allegation of the complaintthatRespondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section(a) (1) and(3) of theAct have not been sustained.[Recommendations omitted from publication.]REPUBLIC AVIATION CORP.andLOCAL 1486, BROTHERHOOD OF PAINTERS,DECORATORS & PAPERHANGERS OF AMERICA, AFL, PETITIONERREPUBLIC AVIATION CORP.andUNITED BROTHERHOOD OFCARPENTERS& JOINERS OF AMERICA,AFL,1PETITIONER.CasesNos.2-RC-6341,2-RC-6360, and 2-RC-6361. July 29,1954Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held beforeSamuel Koren-blatt, hearing officer.The hearing officer's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engagedin commercewithin the meaning ofthe Act.2.The labor organizations 2 involved claim to representemployeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer manufactures completed aircraft at its Long Island,New York, plants.The Petitioners seek to sever units of certainemployees from the existing production and maintenance unit at theseplants.The Employer and the Intervenor, which currently repre-sentsthe employees in the production and maintenance unit, urgetheir 3-year contract, now in its third year, as a bar to the petitions,on the ground that 3 yearsisa reasonableduration for collective-bargaining agreements in the aircraft industry, especially in the east-ern segmentthereof.3The Petitioners counter that, as the pattern orcustom in the industry is for contracts of 2 years or less, the Inter-1Herein referred to individually as the Carpenters.Intervenor,Lodge 1987,International Association of Machinists, AFL, intervened onthe basis of its contract with the Employer.3The Intervenor further contends that such contracts are a practice in a substantialpart of the broader industry which would include the manufacture of aircraft engines andaccessories, but it made no serious effort to substantiate this claim109 NLRB No. 89. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenor's contract with the Employer is of unreasonable duration andtherefore no bar.The Intervenor was certified in late 1950 and executed its first con-tract with the Employer for a 1-year term, effective February 19,1951.The parties then negotiated the existing 3-year contract, whichis due to expire February 19, 1955. The Employer is a major aircraftmanufacturer.The record shows that, as of late 1951,' of 26 majoraircraftmanufacturers with collective-bargaining agreements,' em-ploying 136,200 employees (90 percent of the industry total), 10 hadcontracts for terms of over 2 years, and 16, for terms of 2 years or less.By late 1953,6 total employment in major "organized" aircraft com-panies inthe United States had risen to about 412,800 employees and,of these, 42.4 percent were covered by contracts for 3 years or more,and the rest, for 2 years or less. In the eastern segment of the indus-try, which had 98,600 employees, the percentage covered by contractsfor 3 years or more was 88.3.It is clear from these record facts that, whether viewed on a nationalor eastern segment basis, at least since 1951, 3-year contracts havebeen negotiated in a substantial part of the aircraft industry, andthat the instant 3-year contract is therefore of reasonable duration.7We conclude, therefore, that the contract is a bar to a present deter-mination of representatives, and we shall accordingly dismiss thepetitions filed herein.8[The Board dismissed the petition.]MEMBER BEESON,concurring :I concur in the result reached by Members Murdock and Petersonin this case.CHAIRMAN FARMER ANDMEMBERRODGERS,dissenting:We do not agree with this decision.We favor theestablishment ofa definite and uniform rule which we would apply to all laborcontractsin all industries.4Derived from a Bureau of Labor Statistics bulletin,entitled"Collective Bargaining inthe Aircraft Industry "8The total number of manufacturers in the industry was 43. To date,two major com-panies, Gruman and Northrop,are unorganized by a union8 According to statistics compiled by the Aircraft Industries Association of America, Inc.7The Carborundum Company,105 NLRB 192;Allis-Chalmers Manufacturing Company,102NLRB 1135;GeneralMotors Corporation,Detroit,Transmission Division,102NLRB 1140.We reject the position that present contract-bar rules are inapplicable to the aircraftindustry.The aircraft industry is a well-established industry,and we see no warrant atthis time to except it from the policy enunciated in theGeneralMotors case.Nor is thereany merit in the Petitioners' position that the Employer's practice to negotiate its craftunit contracts on an annual basis should be controlling on the contract-bar issue, as thepertinent consideration is the reasonable duration for bar purposes of a contract for aproduction and maintenance unit.8In view of this disposition,we need not pass upon the appropriateness of the Petitioners'unit requests. COURTAULDS (ALABAMA) INC.571The present rule, applied by the majority in this case, is that acollective-bargaining contract for more than 2 years is a bar for its fullterm if it can be shown that "a substantial part of the industry con-cerned is covered by contracts with a similar term." 9 In practical ef-fect, this means that unions and employers have no way of knowingin advance whether a contract for a term longer than 2 years will beheld a bar.They know only that a contract for more than 2 years willbe a bar if at a time 2 or more years hence, when the question is raisedin a representation proceeding, the Board should hold that a substan-tial part of the industry to which the employer belongs has contractsof similar duration.The present formula obviously bristles with un-certainty and the stuff of which litigation is made.How large is"substantial?"How do we define "industry?" Are aircraft framemanufacturers and parts manufacturers part of the same industry?Some companies are engaged in several different industries.Are theylimited to 2-year contracts for part of their employees but permitted tomake longer term contracts for others, depending upon the plant oroperations involved?Is the "industry" test to be applied on a na-tionwide or local basis?In determining what is "substantial," do welook at the entire industry or only the organized segment of anindustry?The present rule is fraught with too much uncertainty and lendsitself to arbitrary and even discriminatory application.Its inevitableeffect is to create confusion and promote litigation in an area in whichcertainty and predictability should be our goal.Neither labor, em-ployers, the public, nor the Board is well served by it.We wouldoverrule it and replace it with a flat 2-year rule, applicable withoutexception to all contracts and all industries.9GeneralMotors Corporation,102 NLRB 1140, 1143.COURTAULDS(ALABAMA)INC.andTEXTILEWORKERS UNION OFAMERICA, CIO,'PETITIONERCOURTAULDS(ALABAMA)INC.andMOBILE METAL TRADES COUNCIL,AFL,2 PETITIONER.CasesNos.15-RC-1114and 15-RC-1115.duly 29,1954Decision and Direction of ElectionsUnder separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam P. Hutcheson, hearing officer.The hearing officer'srulingsiHerein called TWUA.$ Herein called MMTC.109 NLRB No. 94.